Title: From George Washington to William Stuart, 23 December 1793
From: Washington, George
To: Stuart, William


          
            Mr Stuart,
            Philadelphia Decr 23d 1793
          
          I am extremely dissatisfied at your not commencing your fall Plowing the moment the
            Rains, which began the latter end of October, and continued all through the Month of
            Novr, put the ground in a proper state for it. This neglect, and having your Wheat yet
            to tread out, will, with the frosts, snows, & Rains of Winter, inevitably defeat all
            my plans for the next year; for instead of having the ground which was intended for Oats
            and Buck wheat, ready to receive the first early in March, & the other shortly
            after: & the Corn Ground ready for listing; all
            will be to be broke up at that time. This is an extremely mortifying circumstance to me, as I did not intend that any thing should, any longer, prevent me
            from adopting my system of rotation, which I have been preparing to carry into affect
            for some years past.
          I have given Mr Pearce full power & authority to manage my business the same as if
            I was present myself; you will therefore apply to him for what is wanting on the farm,
            and follow his directions in the same manner as if they came from my own mouth.
          You will shew him the places ⟨we⟩ had viewed as the best for the reception of the Negro
            quarters, that when the time shall arrive at which they can be moved conveniently, they
            may be placed to the best advantage. Shew him the place on which the fence between No. 6
            and the Orchard Inclosure used to run, and where it ought still to go, to keep the said
            No. 6 to the size it originally was. What use he will put the ground to, which lye
            between that fence (whenever it is run) an⟨d⟩ the lane, must be determined by
            circumstances. He may be shewn too, in wh⟨at⟩ manner it was proposed to enlarge the lot
            just before your door. I am—Your friend &ca
          
            Go: Washington
          
        